Gary R. Henrie Attorney at Law 3518 N. 1450 W. Telephone:801-310-1419 Pleasant Grove, UT84062 E-mail:grhlaw@hotmail.com March 1, 2012 Via EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mr. Larry Spirgel Assistant Director Division of Corporation Finance Washington, D.C. 20549-0404 Re:Meganet Corporation Registration Statement on Form S-1 Filed August 12, 2011 File No. 333-176256 Dear Mr. Spirgel: This letter accompanies the filing of Amendment No. 3 to the above referenced filing.After the staff’s review of Amendment No. 2, we received an oral comment that the staff had no more comments other than the fact that the financial statements in the S-1 needed to be brought current.Amendment No. 3 contains current financial statements.We also made changes in the body of the document necessary to keep the document consistent with the numbers in the current financial statements. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie Outside Counsel to the Company
